MEMORANDUM **
Juan Sanchez Vazquez and Obdulia Vazquez de Sanchez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ decision affirming without opinion an immigration judge’s denial of their applications for cancellation of removal. Because we lack jurisdiction, we dismiss the petition for review.
We lack jurisdiction to consider petitioners’ challenge to the agency’s discretionary determination that they failed to demonstrate exceptional and extremely unusual hardship to their qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)®; Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Moreover, petitioners have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir .2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.